Citation Nr: 1043191	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  08-01 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from October 1954 to July 
1965.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The Veteran appeared and testified at a Travel Board hearing held 
before the undersigned Veterans Law Judge in April 2010.  A copy 
of the transcript of this hearing has been associated with the 
claims file.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's current bilateral hearing loss is not related to 
noise exposure incurred in service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2010).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 2002 
& Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2010) describe VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete application 
for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence 
presented with the claim and notify the claimant and his or her 
representative, if any, of what information and evidence not 
already provided, if any, is necessary to substantiate, or will 
assist in substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective date 
for the award of benefits will be assigned if service connection 
is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

In the present case, notice was provided to the Veteran in May 
2004, prior to the initial AOJ decision on his claim.  This 
notice complies with the above listed requirements.  However, the 
Board acknowledges that notice compliant with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was not provided until 
November 2008 as part of a Supplemental Statement of the Case.  
However, given the denial hereafter of the Veteran's claim, any 
questions as to a disability rating or an effective date are 
moot.  Thus the Board finds that the Veteran has not been 
prejudiced by VA's failure to provide notice on these elements of 
his claim.

Likewise, the Veteran has been afforded a meaningful opportunity 
to participate effectively in the processing of his claim.  He 
was told it was his responsibility to support the claim with 
appropriate evidence and has been given the regulations 
applicable to VA's duty to notify and assist.  Indeed, the 
Veteran submitted evidence in connection with his claim, which 
indicates he knew of the need to provide VA with information and 
evidence to support his claim.  Thus the Board finds that the 
purposes behind VA's notice requirement have been satisfied, and 
VA has satisfied its "duty to notify" the Veteran, and any 
error in this regard is harmless.   

With respect to VA's duty to assist, VA is only required to make 
reasonable efforts to obtain relevant records that the veteran 
has adequately identified to VA.  38 U.S.C.A. § 5103A(b)(1).  All 
efforts have been made to obtain relevant, identified and 
available evidence, and VA has notified the Veteran of any 
evidence that could not be obtained.  The Veteran has not 
identified any additional evidence that has not been obtained.  
VA, therefore, has made every reasonable effort to obtain all 
records relevant to the Veteran's claim.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim.  The Veteran was afforded VA examination 
on his claim in October 2005.  The Board also notes that, in 
August 2010, an independent medical opinion was obtained pursuant 
to VHA Directive 2006-019.  The respective reports reflect that 
these physician's reviewed the Veteran's past medical history, 
considered his current complaints, conducted appropriate physical 
examination or review of the records as requested, and rendered 
appropriate diagnoses consistent with the remainder of the 
evidence of record.  In addition, the VHA medical opinion 
provided in August 2010 fully addressed all aspects of the 
request for an opinion and are supported with an analysis which 
can be considered and weighed against contrary opinions.  Stefl 
v. Nicholson, 21 Vet. App. 120 (2007); see also Nieves-Rodriguez 
v. Peake, 22 Vet. App. 295 (2008).  The Board, therefore, 
concludes that there is adequate medical nexus evidence for 
purposes of rendering a decision in the instant appeal.  See 38 
C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Veteran and his representative have not contended 
otherwise.  

Thus, the Board finds that VA has satisfied its duties to inform 
and assist the Veteran at every stage of this case.  Additional 
efforts to assist or notify him would serve no useful purpose.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claim. 


II.  Analysis

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  38 
U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order 
to establish direct service connection for a disorder, there must 
be (1) medical evidence of the current disability; (2) medical, 
or in certain circumstances, lay evidence of the in-service 
incurrence of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  Gutierrez v. Principi, 19 Vet. App. 1, 5 
(2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury or 
disease. If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service. 38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give 
"due consideration" to "all pertinent medical and lay evidence" 
in evaluating a claim to disability benefits.  Medical evidence 
of a current disability and nexus is not always required to 
establish service connection.  See Davidson v. Shinseki, 581 F.3d 
1313, 1316 (Fed. Cir. 2009).  Lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It would also include 
statements contained in authoritative writings such as medical 
and scientific articles and research reports or analyses.   38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or circumstances 
and conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for the 
evidence that it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 
36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may 
affect the credibility of testimony, it does not affect 
competency to testify.").

The Veteran is claiming service connection for bilateral hearing 
loss based upon his report of exposure to military noise as an 
Aircraft Mechanic/Aircraft Maintenance Technician.  Specifically, 
he contends that he was exposed to loud noise during service 
while working as an aircraft mechanic on the flight line working 
on jet engines.  He admits (and the record shows) that he wore 
hearing protection in the form of ear plugs and ear muffs.  He 
states, however, that these would not block all of the noise 
especially during an afterburn.  (See May 2004 statement.) 

Initially the Board must consider whether the Veteran has a 
bilateral hearing loss disability within the definition for VA 
compensation purposes.  With respect to hearing loss, VA has 
specifically defined what is meant by a "disability" for the 
purposes of service connection:  "[I]mpaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent."  38 C.F.R. 
§ 3.385.

In the present case, the current medical evidence establishes 
that the Veteran has a bilateral hearing loss disability as 
defined for VA compensation purposes.  Private audiological 
evaluation in August 2001 demonstrated pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
25
30
40
LEFT
5
10
20
40
50

Speech audiometry revealed speech recognition ability of 90 
percent bilaterally.

At a VA audio examination in October 2005, audiometric testing 
demonstrated  pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
40
45
55
LEFT
20
25
40
50
60

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 92 percent in the left year.

Consequently, as these audiometric results show puretone 
thresholds at 40 decibels or higher in at least one frequency and 
speech recognition scores less than 94 percent, the Board finds 
that a current hearing disability is established by the record.

A current bilateral hearing loss disability having been found, 
the next inquiry is whether it is related to noise exposure 
during military service.  The Veteran is not required to show 
that hearing loss was present during active military service in 
order to establish service connection.  See Godfrey v. Derwinski, 
2 Vet. App. 352, 356 (1992).  Rather, he may establish the 
required nexus between his current hearing disability and his 
term of military service by showing that his current hearing 
disability resulted from personal injury suffered in the line of 
duty.  Id.  Claims for service connection must be considered on 
the basis of the places, types and circumstances of a claimant's 
military service.  38 C.F.R. § 3.303(a).  

The noise exposure described by the Veteran is consistent with 
his military occupational specialty as an Aircraft 
Mechanic/Maintenance Technician.  Thus, the Board concedes that 
the Veteran was exposed to loud noise during his military 
service.  However, in order to be entitled to service, there 
still must be a nexus relationship between the current bilateral 
hearing loss disability and the military noise exposure.  

The service treatment records contain multiple reports of 
audiometric tests conducted during the Veteran's service that 
fail to show a loss of hearing acuity.  The following audiometric 
test results are seen in the service treatment records:

February 1955 - pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-5
-5
-5
-5
LEFT
-5
0
0
-5
5

May 1955 - pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
0
5
.5
0
LEFT
5
0
0
-5
5
February 1958 - pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
 0
0
-
0
LEFT
0
5
0
-
10

July 1961 - pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
15
15
LEFT
15
15
15
15
15

September 1963 - pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
0
-5
LEFT
0
0
0
-5
10

June 1965 Separation Examination - pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
0

The Board acknowledges that a July 1956 treatment note indicates 
the Veteran was seen for complaints of impaired hearing in the 
left ear of one week duration.  Examination of the ear showed 
that it was completely filled with wax, and it was irrigated.  
There are no further complaints of impaired hearing seen in the 
remaining service treatment records, and hearing loss was not 
reported nor was it found on separation examination in June 1965.

Post service, the Veteran was first seen for evaluation of 
hearing loss at a private medical provider in August 2001.  At 
that time, he reported noticing a gradual hearing loss over the 
last several years, although he reported a history of positive 
for noise exposure during military service.  Audiological testing 
was noted to indicate normal hearing through 2000 Hertz with a 
slight to moderate sensorineural hearing loss bilaterally.  
Speech discrimination at normal conversational voice level was 70 
percent for the right ear and 80 percent for the left ear, and 
was improved to 90 percent bilaterally at his most comfortable 
listening level.  It was noted that the Veteran's right ear canal 
contained excessive cerumen, which the tester stated should be 
removed by medical personnel.  

The Veteran underwent VA examination in October 2005.  He 
reported having bilateral hearing loss.  He related that he was 
exposed to noise from jet engines as a jet mechanic during active 
military service.  He also reported having periodical 
recreational noise exposure to home power tools and post-service 
occupations as a truck driver, in sales and in mail delivery.  
After audiometric testing was conducted, the examiner stated that 
the Veteran presented a bilateral mild to moderate or moderately 
severe sensorineural hearing loss starting at 2000 Hertz.  The 
examiner opined that the Veteran's hearing loss was not the 
result of events during active military service; however, she 
gave no rationale for this opinion.

As there was no adequate medical nexus opinion of record, in June 
2010, the Board requested a VHA medical expert opinion, which was 
received in August 2010.  The VA medical expert clearly reviewed 
the Veteran's in-service audiometric testing as he set forth each 
test in his report.  He stated that each test indicated the 
Veteran's hearing was within normal limits in both ears.  He also 
reviewed the post-service medical evidence and the Veteran's 
statements as to noise exposure both in and after service.  
Thereafter, the VA medical expert opined that the Veteran's 
current hearing loss is not due to excessive loud noise during 
his military service.  He stated that the Veteran entered the 
service and was discharged from the service with normal hearing 
in both ears with no evidence of any significant threshold shift 
during service in either ear.  He further stated that once a 
patient is away from noise exposure, the patient's hearing will 
not continue to get worse in the future from any past noise 
exposure.  Therefore, he concluded that, after the Veteran was 
discharged from service in 1965, any hearing loss that occurred 
after that date could not be related to past military noise 
exposure.  

At the Board hearing held in April 2010, the Veteran testified 
that he was in the Air Force as a jet aircraft mechanic and was 
subjected to noise daily from airplane engines.  He further 
testified that he used hearing protection, including both plugs 
and ear muffs, in service.  However, the Veteran admitted that he 
did not remember ever going to sick call or being seen for 
problems with his hearing while in service.  He also conceded 
that he did not seek treatment for his hearing loss until 25 to 
30 years after his separation from service.  Although he 
testified that the doctor who initially saw him told him that his 
hearing loss was due to the noise of the jet engines, later in 
the hearing he admitted that no medical person has told him that 
his hearing loss is due to his military experiences.

Based upon the foregoing evidence, the Board concludes that the 
competent and credible evidence of record establishes that the 
Veteran's current bilateral hearing loss is not related to his 
military noise exposure.  The only medical opinions of record are 
against the Veteran's claim.  Although the VA examiner did not 
provide a rationale for her opinion, the VA medical expert 
provided a complete and thorough report with a rationale that 
supports his medical opinion that the Veteran's current bilateral 
hearing loss was not related to service.  Essentially, the VA 
medical expert found that the Veteran's hearing remained within 
normal limits during service and, based upon the multiple 
audiometric reports in service, found that there was no evidence 
of a threshold shift during service.  Consequently, the Veteran's 
hearing was normal at the time of his separation examination and 
any hearing loss after that could not be related to the noise 
exposure incurred in service because, once removed from excessive 
noise, one's hearing cannot worsen because of that previous noise 
exposure.  

Thus, the only evidence of record indicating a relationship 
exists between the Veteran's current bilateral hearing loss and 
his military noise exposure is the Veteran's own lay opinion.   
As a lay person, however, he is not competent to establish a 
medical diagnosis or show a medical etiology merely by his own 
assertions because such matters require medical expertise.  See 
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 494-
95 (1992).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 
67 (1997).  Because the Veteran is not professionally qualified 
to offer a diagnosis or suggest a possible medical etiology, his 
statements are afforded little weight as to whether a nexus 
exists between his current bilateral hearing loss and his 
military service.

Moreover, the Board finds that the Veteran's statement at the 
hearing that the private doctor he first saw for his hearing loss 
told him it was due to exposure to engine noise in service is not 
sufficient to constitute a medical nexus opinion.  See Robinette 
v. Brown, 8 Vet. App. 69, 77 (1995) (statement of physician on 
subject of etiology is necessary instead of layperson account, as 
a reliable indicator of physician's opinion and its underlying 
basis).  Furthermore, the Veteran contradicted that statement 
later on in the hearing when he admitted that no medical 
professional has told him his hearing loss is due to his military 
experiences.  Consequently, the Veteran's statement as to this 
private doctor's supposed nexus opinion is not credible.  See 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the 
credibility of a witness may be impeached by a showing of 
interest, bias, inconsistent statements, and consistency with 
other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996), superseded 
in irrelevant part by statute, VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (Nov. 9, 2000).  

Consequently, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for bilateral hearing loss because the evidence fails to show 
that the Veteran had hearing loss in service or that his current 
hearing loss is related to his in-service noise exposure.  The 
preponderance of the evidence being against the Veteran's claim, 
the benefit of the doubt doctrine is not for application.  Thus, 
the Veteran's claim for service connection for bilateral hearing 
loss must be denied.


ORDER

Entitlement to service connection for bilateral hearing loss is 
denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


